 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”) dated as of March 14, 2007 between
Global Employment Holdings, Inc., a Delaware corporation (“Holdings”), Global
Employment Solutions, Inc., a Colorado corporation (together with Holdings, the
“Company”), and Steven List (“Employee”).
     NOW, THEREFORE, in consideration of the mutual undertakings contained
herein, the parties agree as follows:
ARTICLE 1. EMPLOYMENT
          1.1 Employment. The Company agrees to employ and Employee hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement, for the period beginning on March 14, 2007 (the “Effective
Date”) and ending as provided in Section 1.4 (the “Employment Period”).
          1.2 Position and Duties.
               (a) During the Employment Period, Employee shall serve as Chief
Operating Officer for Global Employment Solutions. Employee shall report
directly to the Chief Executive Officer.
               (b) Employee shall be responsible for all field operations and
shall have the responsibilities and carry out the customary functions of a Chief
Operating Officer.
               (c) Employee shall devote his best efforts and his full business
time and attention (except for reasonable amounts of time devoted to civic and
charitable causes, permitted vacation periods and reasonable periods of illness
or other incapacity) to the business and affairs of the Company and its
Subsidiaries. Employee shall perform his duties and responsibilities to the best
of his abilities in a diligent, trustworthy, businesslike and efficient manner.
          1.3 Salary and Benefits.
               (a) During the Employment Period, Employee’s base salary (the
“Base Salary”) shall be $325,000 per annum, which salary shall be payable in
regular installments in accordance with the Company’s general payroll practices.
The Compensation Committee (the “Compensation Committee”) of Holdings’ Board of
Directors (the “Board”) shall annually review Employee’s Base Salary and bonus
relative to those paid to chief operating officers of other companies; provided,
however, the Compensation Committee shall not reduce the Base Salary or bonus.

 



--------------------------------------------------------------------------------



 



               (b) Employee shall be eligible for a 2007 annual bonus of up to
50% of annual salary, prorated from the Effective Date based on Employee’s
achieving performance criteria set by the Compensation Committee and payable
when bonuses for fiscal 2007 are payable to Employer’s other executive officers.
In each subsequent fiscal year during the Employment Period, Employee shall be
eligible to receive a bonus of up to 50% of annual salary (first year prorated)
based on Holdings’ achieving annual EBITDA target amounts and performance
criteria established annually by the Compensation Committee. Promptly after the
Company’s receipt of an annual audit generated by the Company’s accountants, but
in no case later than 120 days after the Company’s fiscal year-end, the Company
shall notify Employee of the bonus earned in the preceding fiscal year. Employee
must be employed with the Company or its subsidiaries as of the end of each
fiscal year to be eligible for the bonus. For purposes of this Section 1.3(b),
for any year, “EBITDA” shall be calculated as defined in the Company’s Senior
Secured Convertible Notes issued on March 31, 2006, (i) plus, to the extent not
already added back, all transaction costs associated with the Company’s 2006
recapitalization that were paid in such year, (iii) plus or minus any revenues
or expenses recorded with respect to the warrants issued on March 31, 2006,
(iv) plus or minus any revenues or expenses that are unrelated to the Company’s
operations prior to the Effective Date and (v) minus the bonus to be paid in
such year.
               (c) Employee will be granted 100,000 options on the Effective
Date ,and Employee will also be eligible for future stock grants based on
contribution to the Company.
               (d) During the Employment Period, Employee shall be entitled to
participate in all of the Company’s employee benefit programs for which
similarly situated employees of the Company and its Subsidiaries are generally
eligible.
               (e) The Company shall reimburse Employee for all reasonable
out-of-pocket expenses incurred by him in the course of performing his duties
under this Agreement upon completion of an expense report in accordance with the
Company’s and its Subsidiaries’ reimbursement, reporting and documentation
policies in effect from time to time with respect to travel, entertainment and
other business expenses.
          1.4 Term.
               (a) This Agreement shall be effective for a term commencing on
the date hereof and ending on the earlier to occur of (i) the date of Employee’s
death or Disability (as determined by the Board), (ii) the date determined by
the Board for Cause, (iii) the date determined by the Board without Cause,
(iv) the date of voluntary resignation by Employee, or (v) the third anniversary
of the Effective Date; provided, however, that upon mutual written agreement
between the Company and Employee, the Employment Period can be extended for an
additional 12-month period by written notice to Employee by the Company’s board
of directors no later than nine months prior to the third anniversary of the
Effective Date, and acceptance thereof by Employee within 30 days of receipt of
such notice.
               (b) The Company shall have the right to terminate the Employment
Period at any time upon the death or Disability of Employee (as determined by
the Board). In

2



--------------------------------------------------------------------------------



 



the event Employee’s employment hereunder is terminated pursuant to this
Section 1.4(b), all of Employee’s rights to his Base Salary and Benefits shall
immediately terminate as of the date of such termination, except that Employee
(or, in the event that Employee’s employment hereunder is terminated due to
Employee’s death, Employee’s heirs, personal representative or estate) shall be
entitled to any earned and unpaid portion of his Base Salary and accrued
Benefits up to the date of termination (less all deductions or offsets for
amounts owed by Employee to the Company or its Affiliates (including but not
limited to any unearned salary advances or outstanding loans)).
               (c) The Company shall have the right to terminate the Employment
Period at any time for Cause. Upon such termination, all of Employee’s rights to
his Base Salary and Benefits shall immediately terminate as of such date of
termination except that Employee shall be entitled to any earned and unpaid
portion of his Base Salary and accrued Benefits up to the date of termination
(less all deductions or offsets for amounts owed by Employee to the Company or
its Affiliates (including but not limited to any unearned salary advances or
outstanding loans)).
               (d) (i) If the Employment Period is terminated without Cause,
Employee shall be entitled to receive for up to one year (A) health insurance
benefits under the Company’s health insurance plan (provided, however, that such
benefits shall discontinue if Employee is otherwise eligible for health
insurance benefits), (B) an amount equal to the Base Salary, payable in
accordance with the Company’s regular payroll practice, and (C) an amount equal
to the bonus paid for the previous fiscal year. In the event that the Employment
Period ends within two years of the Effective Date pursuant to this
Section 1.4(d)(i), the Base Salary and health insurance benefits payable under
this clause (i) will be calculated based on 50% of the time worked from the
Effective Date to the date of termination. (For example, for every 50 days,
employee will qualify for 25 days of health insurance and base salary
continuation.)
               (ii) If a Sale of the Company occurs and Employee either (A) is
terminated by the purchaser substantially simultaneously with the Sale of the
Company or (B) voluntarily terminates his employment because the purchaser
offers employment on terms that are not substantially the same or more favorable
than the terms provided in this Agreement, Employee shall be entitled to receive
for 18 months: (x) health insurance benefits under the Company’s health
insurance plan (provided, however, that such benefits shall discontinue if
Employee is otherwise eligible for health insurance employed), (y) an amount
equal to the Base Salary, payable in accordance with the Company’s regular
payroll practice, and (z) an amount equal to the bonus paid for the previous
fiscal year. If a Sale of the Company occurs and Employee is offered employment
substantially on the same or more favorable terms as this Agreement, no payments
under this Agreement shall be owing to Employee other than for accrued and
unpaid Base Salary through the date of the Sale of the Company.
               (iii) In the event Employee resigns within 30 days of being asked
to report to anyone other than Howard Brill, Employee will be eligible to
receive for up to one year an amount equal to the Base Salary, payable in
accordance with the Company’s regular payroll practice.

3



--------------------------------------------------------------------------------



 



               (iv) In the event Employee is required to relocate more than 50
miles from Employer’s current headquarters, and Employee voluntarily terminates
his employment within 30 days of notification of such requirement, Employee
shall be entitled to receive for one year an amount equal to the Base Salary,
payable in accordance with the Company’s regular payroll practice.
               (v) Employee hereby agrees that no severance compensation shall
be payable in the event Employee’s employment is terminated under
Section 1.4(a)(i), (ii), (iv) (except as specifically set forth in this
Section 1.4(d)), (v) or the expiration of any mutually agreed upon extensions of
this Agreement, and Employee waives any claim for severance or other
compensation. The payment of any severance compensation under this
Section 1.4(d) is conditioned upon Employee entering into the Company’s standard
form release agreement, a copy of which is attached hereto as Appendix 1.
               (e) Except as expressly set forth in this Section 1.4, all
compensation and other benefits shall cease to accrue upon termination of the
Employment Period.
          1.5 Confidentiality.
          (a) Employee recognizes and acknowledges that the Trade Secrets and
Confidential Information obtained by him while employed by the Company and its
Subsidiaries concerning the business or affairs of the Company, its Subsidiaries
or any of their customers are the property of the Company and its Subsidiaries.
          (b) Employee recognizes and acknowledges that the business design,
functionality and business operation of the computer systems and software which
the Company owns, plans or develops, or acquires from third parties, whether for
its own use or for use by its customers, are confidential in nature and shall be
deemed to be Trade Secrets or Confidential Information, proprietary to and the
property of the Company. Employee further recognizes and acknowledges that in
order to enable the Company to perform services for its customers, such
customers may furnish to the Company Trade Secrets or Confidential Information
concerning the customers’ business affairs, property, methods of operation or
other data and that the good-will afforded to the Company depends upon, among
other things, the Company and Employee keeping such services and information
confidential.
          (c) Employee shall not use or disclose to any unauthorized person any
Trade Secrets or Confidential Information of the Company, its Subsidiaries or
its customers during the term of Employee’s employment and thereafter, whether
or not the Trade Secrets or Confidential Information are in tangible or
intangible forms, except (i) as required to perform duties for the Company, (ii)
after receiving the prior written consent of the Company, or (iii) to the extent
that such Trade Secrets or Confidential Information become generally available
to and available for use by the public, other than as a result of Employee’s
breach of his obligations hereunder or the breach of a third party of its
confidentiality or non-disclosure obligations. Employee shall take all necessary
precautions against disclosure of such information to third parties during and
after the term of this Agreement.

4



--------------------------------------------------------------------------------



 



          (d) Employee shall keep in strictest confidence, both during the
Employee’s employment and subsequent to termination of employment, and shall
not, during the Employment Period or thereafter, disclose or divulge to any
unauthorized person, firm or corporation, or use directly or indirectly, for the
Employee’s own benefit or the benefit of others, any Trade Secrets or
Confidential Information including, without limitation, information as to
sources of, and arrangements for, the Company’s business plan(s), use of
hardware or software supplied in any way to the Company or the Company’s
customers, submission and proposal procedures, customers or contact lists.
          (e) Upon request of the Company and, in any event, upon the
termination of the Employment Period, the Employee shall return to and leave
with the Company all computer programs, documentation, memoranda, notes,
records, drawings, manuals, flow sheets or other documents pertaining to the
Company’s business or Employee’s employment (including all copies thereof).
Employee shall also leave with the Company all other materials involving,
containing or incorporating any Trade Secrets or Confidential Information of the
Company, its Subsidiaries or their customers.
          (f) Notwithstanding the foregoing, in the event Employee becomes
legally compelled to disclose Confidential Information pursuant to judicial or
administrative subpoena or process or other legal obligation, Employee may make
such disclosure only to the extent required, in the opinion of counsel for
Employee, to comply with such subpoena, process or other obligation. Employee
shall, as promptly as possible and in any event prior to the making of such
disclosure, notify the Company of any such subpoena, process or obligation and
shall cooperate with the Company in seeking a protective order or other means of
protecting the confidentiality of the Confidential Information.
          1.6 Ownership of Inventions, Patents, Etc. Employee agrees that all
copyrights, works, inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports, and all similar or related information
which relate to the actual or anticipated business, research and development or
existing or anticipated future products or services of the Company or its
Subsidiaries and which are conceived, developed or made by Employee while
employed by the Company (“Work Product”) shall be the sole and complete property
of the Company and that all copyrights and other proprietary interest therein
shall belong to the Company and that all other provisions of this Agreement
shall fully apply to all Work Products. Employee further agrees that all Work
Products made and works created by Employee shall be considered “works made for
hire” pursuant to the U.S. Federal Copyright Act of 1976, as amended. Employee
shall promptly disclose such Work Product to the Board, perform all actions
reasonably requested by the Company (whether during or after the Employment
Period) to establish and confirm such ownership at the Company’s expense
(including, without limitation, assignments, consents, powers of attorney and
other instruments) and execute patent and copyright applications and any other
instruments, deemed necessary by the Company for the prosecution of such patent
applications or the acquisition of letters patent or registration of copyrights
in the United States and foreign countries based on any Work Product created by
Employee.

5



--------------------------------------------------------------------------------



 



          1.7 Non-Competition and Non-Solicitation.
          (a) Employee agrees and covenants that because of the confidential and
sensitive nature and any Confidential Information, and because the use of, or
even the appearance of the use of, Confidential Information in certain
circumstances may cause irreparable damage to the Company and its reputation, or
to customers of the Company, Employee shall not, during the Employment Period
and until the expiration of one year after the termination of the Employment
Period, engage, directly or indirectly, or through any corporations or
associates, in any capacity (including, but not limited to, owner, operator,
partner, member, shareholder, consultant, advisor, financier, agent, employee,
officer, director, manager or otherwise), for his own account or for the benefit
of any natural person, corporation, partnership, trust, estate, joint venture,
sole proprietorship, association, cooperative, in any Prohibited Business. For
purposes of this Agreement, “Prohibited Business” means persons, companies,
firms, partnerships, corporations, limited liability companies, and any other
entities involved directly or indirectly in the Company’s industry, which
provides staff augmentation, PEO services, temporary employment services, search
firm services (both contingent and retained). Specific examples of entities that
conduct business in the Prohibited Business are set forth on Appendix 2 attached
hereto as such may be amended in writing from time to time and at any time by
the Company. Notwithstanding the forgoing, Employee may own up to 3% of the
equity of a publicly traded company that engages in a Prohibited Business.
          (b) During the Employment Period and for 24 full calendar months after
termination of the Employment Period Employee will not knowingly solicit, entice
or persuade any other employee of the Company or the Company’s customers to
leave the services of the Company or such customer for any reason.
ARTICLE 2. DEFINITIONS
          As used in this Agreement, the following terms shall have the
definitions set forth below:
          “Affiliate” of the Company means any person or entity directly or
indirectly controlling, controlled by or under common control with the Company,
whether by ownership of voting securities, by contract or otherwise. Any officer
or manager of the Company shall be deemed an Affiliate of the Company.
          “Confidential Information” shall mean any data, observations or
information, other than trade secrets, that is material, competitively
sensitive, and not generally available to the public, other than as a result of
a breach of a confidentiality obligation, including, but not limited to,
training manuals, product development plans, marketing strategies and internal
performance statistics.
          “Cause” means (i) a material breach of this Agreement by Employee
which, to the extent capable of cure, is not remedied within 30 days of the
written notice thereof, (ii) Employee’s willful and repeated failure to comply
with the lawful directives of the Board which, to the extent capable of cure, is
not remedied within 30 days of the written notice thereof, (iii) gross
negligence or willful misconduct by Employee in the performance of his duties
hereunder, or (iv) the commission by Employee of theft or embezzlement of
Company property or any other act (including but not limited to a felony or a
crime involving moral turpitude) that is injurious in

6



--------------------------------------------------------------------------------



 




any significant respect to the property, operations, business or reputation of
the Company or its Subsidiaries, as determined in good faith by the Board.
          “Disability” means Employee’s physical or mental illness, disability
or incapacity that prevents Employee from substantially performing his normal
duties hereunder for six months or more during any 12-month period, determined
in good faith by the Board.
          “Sale of the Company” means (i) the acquisition of a majority or more
of the outstanding voting securities of Holdings or GES by any person or “group”
(as that term is used in Regulation 13D under the Securities Exchange Act of
1934), (ii) the sale of substantially all of the assets of Holdings or GES or
(iii) the merger of Holdings or GES into another entity, other than an
affiliate, by which Holdings or GES is not the surviving entity; provided,
however, that any transaction with Holdings’ stockholders as of the Effective
Date and their respective affiliates or Subsidiaries shall not be deemed a Sale
of the Company.
          “Subsidiary” of an entity shall mean any corporation, limited
liability company, limited partnership or other business organization of which
the securities having a majority of the normal voting power in electing the
board of directors, board of managers, general partner or similar governing body
of such entity are, at the time of determination, owned by such entity directly
or indirectly through one or more Subsidiaries.
          “Trade Secret” shall mean the whole or any portion or phase of any
technical information, design, process, procedure, formula, improvement,
confidential business or financial information, listing of names, addresses, or
telephone numbers or other information which is secret and of value relating to
any business or profession.

7



--------------------------------------------------------------------------------



 



ARTICLE 3. GENERAL PROVISIONS
          3.1 Enforcement. If, at the time of enforcement of Sections 1.5, 1.6
or 1.7, a court holds that the restrictions stated herein are unreasonable under
the circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Employee’s services
are unique and because Employee has access to Confidential Information and Work
Product, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. In the event of a breach or threatened
breach of this Agreement, the Company, its Subsidiaries and their respective
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violation of, the provisions hereof (without posting a bond or other
security). In the event of Employee’s breach of Section 1.7, the term of the
noncompete period provided for in Section 1.7 shall be extended by a period
equal to the length of such breach. Employee acknowledges and agrees that in the
event of the termination of employment with the Company, Employee’s experience
and capabilities are such that Employee can obtain employment in business
activities that are of a different or non competing nature with his activities
as an Employee of the Company, and that enforcement of a remedy hereunder by way
of injunction shall not prevent Employee from earning a reasonable livelihood.
Employee further acknowledges and agrees that covenants contained herein are
necessary for the protection of Employer’s legitimate business interests and are
reasonable in scope and content.
          3.2 Survival. Sections 1.5, 1.6 and 1.7 shall survive and continue in
full force and effect in accordance with their terms notwithstanding any
termination of the Employment Period.
          3.3 Notices. All notices or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally, one
business day following when sent via a nationally recognized overnight courier,
or when sent via facsimile confirmed in writing to the recipient. Such notices
and other communications shall be sent to the addresses indicated below:
To the Company:
Global Employment Holdings, Inc.
10375 Park Meadows Drive, Suite 375
Lone Tree, CO 80124
Attention: Howard Brill
Fax: (303) 216-9533
with a copy to:
Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, CO 80202
Attention: Jeff Knetsch
Fax: (303) 223-1111

8



--------------------------------------------------------------------------------



 



To Employee:
Steven List
6277 S. Boston Court
Englewood, CO 80111
or the address set forth on the Company’s records
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
          3.4 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          3.5 Entire Agreement. This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
          3.6 Amendments and Waivers. Any provision of this Agreement may be
amended or waived only with the prior written consent of the Company and
Employee.
          3.7 Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Colorado, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Colorado or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Colorado
          3.8 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.
          3.9 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement or of any term or provision hereof.
          3.10 Binding Nature. This Agreement shall inure to the benefit of and
be binding upon, the Company and its subsidiaries and affiliates, together with
their successors and assigns, and Employee, together with Employee’s executor,
administrator, personal representative, heirs and legatees.

9



--------------------------------------------------------------------------------



 



          3.11 No Waiver. The failure of the Company to terminate this Agreement
for the breach of any condition or covenant herein by the Employee shall not
affect the Company’s right to terminate for subsequent breaches of the same or
other conditions or covenants. The failure of either party to enforce at any
time or for any period of time any of the provisions of this Agreement shall not
be construed as a waiver of such provision or the right of the party thereafter
to enforce each and every such provision.
          3.12 Arbitration. Subject to the exceptions set forth below, Employee
agrees that any and all claims or disputes that Employee has with the Company,
or any of its employees, which arise out of Employee’s employment or under the
terms thereof, shall be resolved through final and binding arbitration, as
specified herein. This shall include, without limitation, disputes relating to
this Agreement, Employee’s employment with the Company or the termination
thereof, claims for breach of contract or breach of the covenant of good faith
and fair dealing, and any claims of discrimination or other claims under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Employee Retirement Income Securities
Act, the Racketeer Influenced and Corrupt Organizations Act, or any other
federal, state or local law or regulation now in existence or hereinafter
enacted and as amended from time to time concerning in any way the subject of
Employee’s employment with the Company or its termination. The only claims or
disputes not covered by this paragraph are disputes related to (i) claims for
benefits under the unemployment insurance or workers’ compensation laws, and
(ii) issues affecting the validity, infringement or enforceability of any Trade
Secret or patent rights held or sought by the Company or which the Company could
otherwise seek; in both of the foregoing cases such claims or disputes shall not
be subject to arbitration and will be resolved pursuant to applicable law.
Binding arbitration will be conducted in Denver, Colorado in accordance with the
rules and regulations of the American Arbitration Association (“AAA”), by an
arbitrator selected from the AAA Commercial Disputes Panel with a minimum of
five years experience in employment law. If, at the time the dispute in question
arose, Employee lives and works more than 100 miles from Denver, Colorado, then
Employee has the option of requesting the arbitration take place in the county
in which the Company has an office that is nearest to Employee’s place of
residency. Employee understands and agrees that the arbitration shall be instead
of any jury trial and that the arbitrator’s decision shall be final and binding
to the fullest extent permitted by law and enforceable by any court having
jurisdiction thereof.
          3.13 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
* * * * *

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date set forth above.

            GLOBAL EMPLOYMENT HOLDINGS, INC.
GLOBAL EMPLOYMENT SOLUTIONS, INC.
      By:   /s/ Howard Brill         Name:   Howard Brill        Title:   Chief
Executive Officer     

            EMPLOYEE
         /s/Steven List       Steven List           

11



--------------------------------------------------------------------------------



 



APPENDIX 1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is between
Global Employment Holdings, Inc, a Delaware corporation (“Holdings”), Global
Employment Solutions, Inc., a Colorado corporation (“GES,” and together with
Holdings, the “Company”), and                      (“Employee”), whose mailing
address is                                         .
     WHEREAS, the Company and Employee agreed to terminate the employment
relationship between them (the “Separation”) on                     
(“Separation Date”);
     WHEREAS, the parties agree to resolve all actual and potential disputes
between them arising prior to the date of the Agreement; and
     WHEREAS, the parties desire to enter into this Agreement in order to set
forth their respective rights and obligations in connection with the Separation.
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein and for other good and valuable consideration, the
parties agree as follows:
     1. EFFECTIVE DATE. The effective date of this Agreement is the date that is
seven days after the date that Employee executes this Agreement (“Effective
Date”), unless earlier revoked pursuant to Section 17.
     2. RESIGNATION. Employee hereby resigns from any and all positions with the
Company and its subsidiaries.
     3. PAYMENTS TO EMPLOYEE. Employee acknowledges that on or before the
Effective Date, the Company paid Employee all wages due and owing through the
Separation Date. [The Company will pay to Employee a severance payment [describe
severance payment(s)], less all authorized deductions and withholdings for
applicable federal, state and local taxes. Such severance shall be paid on
                    .] No other amounts except those specified in this Section 3
will be paid to Employee.
     4. BENEFITS. Employee shall be eligible for                     . Employee
acknowledges that Employee shall not be entitled to any other benefits from the
Company whatsoever in any form.
     5. DISPARAGING STATEMENTS. Employee agrees that Employee will not make
false, disparaging or misleading statements to any person or entity regarding
the Company or any of its officers, directors or employees.
     6. RELEASE.
     6.1 Employee hereby releases and forever discharges the Company, and the
Company’s affiliates, subsidiaries, parents, successors, assigns and other
affiliated entities, past

12



--------------------------------------------------------------------------------



 



present and future, and each of them, a well as its and their officers,
directors, attorneys, managers, agents and employees (“Releasees”) from all
claims, known or unknown, which Employee ever had or now has or may hereafter
claim to have had as of or prior to the date of this Agreement with respect to
the Separation or Employee’s employment and any other action, event or matter.
These claims may include, but are not limited to, claims based on (a) Employee’s
rights under the [NAME OF EQUITY COMPENSATION PLAN]; (b) the Age Discrimination
in Employment Act of 1967, 29 U.S.C. 621 et seq., as amended; The Older Workers
Benefit Protection Act, Pub. Law 101-433, 104 Stat. 978 (1990); Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000-e, as amended; the Americans with
Disabilities Act; the Civil Rights Acts of 1866, 1871, and 1991; the Family and
Medical Leave Act; the Equal Pay Act of 1963; the Employee Retirement and Income
Security Act of 1974; The Occupational Safety and Health Act, as amended; The
Fair Labor Standards Act, as amended; the Consolidated Omnibus Budget
Reconciliation Act of 1985; (c) any and all claims under Colorado or any other
state’s statutory or decisional law, including, but not limited to, the Colorado
Anti-Discrimination Act, pertaining to employment discrimination or harassment,
wrongful discharge or breach of public policy; (d) state, federal or common law
relation to breach of express or implied contract, wrongful termination,
employment discrimination or harassment, emotional distress, privacy rights,
fraud or misrepresentation, defamation, negligence, infliction of emotional
distress, any intentional torts, and outrageous conduct; and (e) any and all
claims for any of the following: money damages, including actual, compensatory,
liquidated or punitive damages, equitable relief such as reinstatement or
injunctive relief, front or back pay, wages, benefits, sick pay, vacation pay,
costs, interest, expenses, attorneys’ fees, or any other remedies
     6.2 Employee further agrees not to file, pursue or participate in any
claims, charges, actions or proceedings of any kind in any forum against any of
the Releasees with respect to any matter arising out of or in connection with
the employment or Separation of Employee (other than pursuing a claim for
unemployment compensation benefits to which Employee may be entitled).
     7. NO ADMISSIONS. Nothing in this Agreement, including the payment of any
sums by the Company, constitutes an admission by the Company of any legal wrong
in connection with the employment or Separation of Employee.
     8. CONFIDENTIALITY. Except as required by an order of a court of law, the
parties agree not to disclose or publicize the terms of this Agreement, or to
assist others to disclose or publicize the terms of this Agreement. This
non-disclosure obligation applies to the named parties, their attorneys, agents,
officials, managers, and spouses. Notwithstanding the foregoing, Employee
understands that in order to process payment of the sums in section 3, and to
otherwise implement the terms of this Agreement, certain terms of this Agreement
must be disclosed to Company personnel with a need to know.
     9. AGREEMENT UNDERSTOOD. Employee is relying on Employee’s own judgment and
on the advice of Employee’s attorneys, if Employee has chosen to engage counsel,
and not upon any recommendations by the Company or its directors, officers,
employees, agents, attorneys, or other representatives. Employee agrees that
this agreement shall not be construed against either party on the grounds of
authorship.

13



--------------------------------------------------------------------------------



 



     10. GOVERNING LAW. This Agreement shall be construed and enforced in
accordance with, and the validity and performance hereof shall be governed by,
the laws of the State of Colorado, without giving effect to conflicts of laws
principles.
     11. SEVERABILITY. In the event that any one or more of the provisions of
this Agreement shall for any reason be held to be invalid or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and shall remain in
effect and be binding upon the parties.
     12. AMENDMENTS. No amendment, waiver, change or modification of any of the
terms, provisions or conditions of this Agreement shall be effective unless made
in writing and signed or initialed by the parties or by their duly authorized
agents. Waiver of any provision of this Agreement shall not be deemed a waiver
of future compliance therewith and such provision shall remain in full force and
effect.
     13. SUCCESSORS AND TRANSFEREES. This Agreement shall be binding upon and
inure to the benefit of each of the parties’ successors, assigns, heirs, and
transferees.
     14. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the some instrument, and in making proof
hereof, it shall not be necessary to produce or account for more than on such
counterpart.
     15. COSTS, EXPENSES, AND ATTORNEY’S FEES. In the event any claim, default
or violation is asserted by a party to this Agreement regarding any of the terms
or conditions or this Agreement, a party may enforce this instrument by
appropriate action, and should any of the parties prevail in such litigation,
that prevailing party shall recover all costs, expenses, and reasonable
attorneys’ fees incurred in such litigation.
     16. FINAL AGREEMENT. This Agreement sets forth the entire understanding of
the parties and supersedes any and all prior written or oral agreements, with
the exception of any applicable non-disclosure agreement, arrangements or
understandings related to the subject matter described herein, and no written or
oral representation, promise, inducement or statement of intention has been made
by either party which is not embodied herein.
     17. ACKNOWLEDGMENT UNDER THE ADEA. The parties acknowledge that this is an
important legal document. Employee is advised to consult with an attorney before
signing this Agreement. Employee is also advised that Employee has 21 days after
receiving this Agreement to consider it. If Employee chooses to agree to the
terms of this Agreement, Employee must sign and return the Agreement to
                     at the address below within 21 days of Employee’s receipt
of this Agreement. If Employee signs the Agreement, Employee will then have the
right to revoke this Agreement by delivering written revocation to
                    , but such notice must be received by                     
within seven days after the date Employee signed the Agreement. The signed
Agreement or any notice of revocation must be delivered by an overnight delivery
service or by certified mail, return receipt requested, to:
Chief Executive Officer

14



--------------------------------------------------------------------------------



 



Global Employment Holdings, Inc.
10375 Park Meadows Drive, Suite 375
Lone Tree, CO 80124
If this Agreement is not signed and delivered to the Chief Executive Officer
within the 21 day period, or if it is revoked within the seven day period,
neither Employee nor the Company will have any rights or obligations under this
Agreement. This Agreement is binding upon and shall inure to the benefit of the
Company, Employee and the Released Entities. By signing this Agreement, the
parties represent that they have read and understand it, that they have
discussed or had an opportunity to discuss it voluntarily with their respective
attorneys, and that they enter into it knowingly and voluntarily.
DATED as of                     ,                     

          GLOBAL EMPLOYMENT HOLDINGS, INC.     GLOBAL EMPLOYMENT SOLUTIONS, INC.
   
 
       
By:
       
 
 
 
name:    
 
  title:    
 
              [NAME OF EMPLOYEE]    

15



--------------------------------------------------------------------------------



 



APPENDIX 2
Prohibited Industry Businesses Examples

  •   Kelly Services     •   Manpower     •   Spherion     •   Robert Half     •
  Korn Ferry     •   Heidrick & Struggles     •   Cross Country Group     •  
Yoh Group     •   MPS Group     •   Administaff     •   Gevity

This list is intended to be representative of the type of companies that are
considered ‘Prohibited’. It is not intended to be a complete representation of
all companies that are considered ‘Prohibited’. For the purpose of this
agreement ‘Prohibited’ shall mean any business that competes with any of Global
Employment Solutions, Inc. business interests.

16